Citation Nr: 0003144	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
March 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for hepatitis C 
with cirrhosis.  


FINDINGS OF FACT

1.  The veteran has a current hepatitis C with cirrhosis 
disability.  

2.  There is no medical evidence of a nexus between the post-
service hepatitis C with cirrhosis and an in-service event.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
C with cirrhosis is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The May 1967 examination report stated that the veteran's 
health was normal, and no defects or diagnoses were noted 
except for an identifying body mark on the left wrist.  
Service medical records shows that the veteran was injured in 
a motorcycle accident in March 1968 and admitted to the 
military hospital for emergency surgery.  The veteran's 
October 1997 application alleged that he contracted hepatitis 
C from a blood transfusion during surgery.  The Medical 
Evaluation Board granted the veteran a medical discharge from 
service in March 1969.  

The veteran was examined at the Southern California Medical 
Gastroenterology Group, Inc. in February 1995.  The veteran 
reported that he was a recovering alcoholic and drug addict 
and that he had a positive hepatitis C antibody.  He reported 
feeling well, without symptoms.  The February 1995 liver 
biopsy showed evidence of chronic active hepatitis C with 
possible early cirrhosis.  The assessment was chronic active 
hepatitis Type C.  The March 1995 liver profile report stated 
that the veteran's specimen was positive for the hepatitis C 
virus.  

A private physician examined the veteran in December 1995.  
The veteran reported a diagnosis of hepatitis in the 1980s 
and that he had not used drugs since 1990.  He reported that 
he probably had blood transfusions in 1968 when he was 
unconscious from an accident for 5 days but he was unsure of 
this.  The impression was hepatitis C with cirrhosis.  The 
December 1995 liver biopsy showed moderate chronic active 
hepatitis consistent with known positive hepatitis C 
antibody.  

The September 1996 liver biopsy showed chronic active 
hepatitis consistent with hepatitis C disease with probable 
development of early cirrhosis.  The October 1996 liver 
biopsy showed cirrhosis present.

The veteran provided sworn testimony at a regional office 
hearing in January 1999.  The veteran was injured in a 
motorcycle accident while in service.  He was unconscious for 
a number of days and underwent surgery to repair broken 
bones.  The veteran contends that he received an infected 
blood transfusion during the surgery but that he does not 
have medical records to document the transfusion.  Transcript 
(January 1999), page 2.  The veteran could not pinpoint when 
he started feeling fatigue from hepatitis because he had 
abused alcohol and drugs.  Transcript (January 1999), page 5.  
A VA doctor diagnosed non-A, non-B hepatitis, and 3 years 
later, a private doctor diagnosed hepatitis C.  Transcript 
(January 1999), pages 6-7.  The veteran submitted a National 
Institute of Health article, entitled "Management of 
Hepatitis C, March 24-26, 1997" into evidence.  Transcript 
(January 1999), page 3.  Even though many years had passed 
since service, the article convinced the veteran to pursue 
the claim for service connection.  Transcript (January 1999), 
page 5.  

The March 1997 National Institute of Health article stated 
that chronic hepatitis C progresses, if at all, at a slow 
rate without symptoms or physical signs in the majority of 
patients during the first 2 decades after infection, and at 
least 20 percent of patients develop cirrhosis of the liver 
within 2 decades of the onset of infection.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Cirrhosis may be presumed to have 
been incurred service if it is manifested to a degree of 10 
percent within one year following the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


Analysis

The medical evidence shows that the veteran has current 
hepatitis C with cirrhosis disability.  Examinations and 
liver biopsies in December 1995, September 1996, and October 
1996 revealed that the veteran had chronic hepatitis 
consistent with hepatitis C disease and early cirrhosis.  

Nonetheless, the claim for service connection for hepatitis C 
with cirrhosis is not well grounded because there is no 
medical evidence of a diagnosis of or treatment for 
hepatitis, cirrhosis, or liver problems within a year after 
separation from service.  Rather, the record shows the first 
diagnosis of hepatitis C and cirrhosis in 1995, over 25 years 
after the veteran separated from service.  

In addition, the claim for service connection for hepatitis C 
with cirrhosis is not well grounded because there is no 
medical evidence of a nexus between the current disability 
and an in-service event.  The veteran's October 1997 
application alleged that he was infected in service from a 
blood transfusion during the 1968 surgery.  While the 
veteran, as a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Thus, the veteran is not competent 
to diagnosis the cause of his current disability because the 
evidence does not show that he is a trained medical 
professional.  Service medical records do not show that the 
veteran received a blood transfusion during the 1968 surgery, 
and the veteran could not observe events while he was 
unconscious.  Accordingly, the claim of entitlement to 
service connection for hepatitis C with cirrhosis is not well 
grounded.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of the claim because the claim is 
not well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999).  


ORDER

The claim of entitlement to service connection for hepatitis 
C with cirrhosis is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

